Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 08/16/2018. It is noted, however, that applicant has not filed a certified copy of the CN201810933539.0 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 08/24/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
None of the foreign patent documents or NPL have been considered.

Claim Objections
Claims 11-13 and 16 are objected to because of the following informalities:  

Claim 11 recites “the 3R robot arm position inverse solution principle”. It appears that “the” implies that the principle should have been recited previously, however it is not.

Claim 12 recites ““the inverse solution principle of the general 6R robot arm”. It appears that “the” implies that the principle should have been recited previously, however it is not.

Claim 13 recites “the inverse solution principle of general 7R robotic arm”. It appears that “the” implies that the principle should have been recited previously, however it is not.

Claim 16 recites “the functions and processes of symbolic analysis and symbolic computation”. It appears that “the” implies that functions and processes should have been recited previously, however they are not.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-16 are rejected under 35 USC 112(b) due to following reasons:

With respect to claim1, It is unclear if “the multi-axis robot system” recited in line 1 is same as multi-axis robot device.

Furthermore it is unclear if “the axis-chain axiom” recited in line 3 is introducing an axis-chain axiom or referring to an axis-chain axiom that should have been recited/introduced previously or referring to some other previously introduced feature.

Furthermore it is unclear if  “the axis sequence” and “the parent sequence” recited in line 3 is introducing axis sequence and parent axis sequence or referring to axis sequence and parent axis sequence that should have been recited previously., introducing new features, or referring to some other previously introduced feature.
Additionally as multi-axis robot device is recited in line 1, it is unclear which axis(singular or plural) this axis sequence and parent axis sequence is referring to. 

Furthermore line 3 recites “ the axis are translational axis or rotational axis”, it is unclear if it is referring to parent axis or any other axis.

Furthermore it is unclear what “achieving the isomorphic structures of the variable topology structure” recited in line 5 means. Is the line referring to isomorphic structures and variable topology structure that should have been recited previously? Furthermore are isomorphic structures achieved for multi axis robot with respect to itself or some other structure?

Furthermore lines 6-7 recite “the axis invariant corresponding to the axis of the axis set to calculate the control parameters”. It is unclear if axis invariant is a new axis invariant or referring to one that should have been recited previously. It is also unclear what ‘the axis set’ is, it is set of all the axis of robot, set of some axis or robot, parent axis or some other axis that should have been recited previously. It is also unclear what ‘the control parameters’ refer to, are they referring to control parameters that should have been recited previously or just referring to some specific control parameters of robot or all the control parameters of robot?

Furthermore lines 7-8 recite “two links on an axis, the axis invariant of this axis does not change with the corresponding joint motion”. Is ‘the corresponding joint’ referring to joint of the two links or a corresponding joint that should have been recited previously.

Furthermore lines 9-10 recite “the topological axis element and the metric involute axis invariable element”. It is unclear if the topological axis element and the metric involute axis invariable element are referring to elements are being introduced or referring to elements that should have been recited previously.

With respect to claim 2, line 4 recites “the reference axis being constant to zero”, it is unclear if the reference axis” is a new axis being introduced or referring to a reference axis that should have been previously recited. It is also unclear which axis “the reference axis” is referring to.
Furthermore it is unclear if “the unique radial zero vector” is a new unique radial zero vector of referring to one that should have been recited previously.

Furthermore line 7 recites “the axis invariants and the position vector of the origin on the axis constituting a fixed axis invariant”, it is unclear what the position vector is representing. IF it is representing position if the origin of the axis, what is this position relative to?

Furthermore “the 3D structure spiral and the 3D motion spiral” lack antecedent basis as they have not been recited previously.

Furthermore it is unclear if “the kinematic chain axiom” recited in line 9 is introducing kinematic chain axiom of referring to one that should have been recited previously.

Furthermore no pseudo code has been recited, therefore “the function of pseudo code” lacks antecedent basis.

Furthermore it is unclear if “the basis of 3D spatial operation algebra” recited in line 10 and “the spatial motion relationship” recited in line 11 are referring to something that should have been recited previously or introducing new terms.

With respect to claim 3, it is unclear if “the Dixon elimination and solution principles” is introducing Dixon elimination and solution principles or referring to Dixon elimination and solution principles that should have been recited previously.


With respect to claim 4, it is unclear if “Dixon elimination and solution principle” is same as “the Dixon elimination and solution principles” recited in claim 3 or a specific solution principle from “the Dixon elimination and solution principles” of claim 3.
Furthermore, “the inverse solution calculation”, “the processes of inversing” and ”the position of the 3R robotic arm” lack antecedent basis as they appear to be referring to terms that should have been recited previously.

Furthermore it is unclear if ‘the robotic arm’ recited in “the position and pose n-dimensional 3D vector equation of the robotic arm” in line 5 same as the 3R robotic arm recited in line 2 or not.

Furthermore “the Dixon determinant formula”, “the determinant formula of the block matrix” and “the stepwise calculation of the determinant” lack antecedent basis as they are referring so terms that should have been recited previously. 

Furthermore it is unclear which calculation “the determinant calculation” in line 8 is referring to as no determinant calculation has been recited previously.

Furthermore it is unclear if “the value of Dixon determinant” recited in line 11 is referring to value obtained through “the Dixon determinant formula” recited in line 7 or not.


With respect to claim 5, “the precise measurement principle of fixed axis invariants” recited in line 1 and “the D-H and D-H parameter determination” recited in line 2 lack antecedent basis as they appear to be referring to terms that should have been recited previously,
With respect to claim 6, “the 2R and 3R inverse attitude solution principles” recited in claim 1 lack antecedent basis as it refers to principles that should have been recited previously. 
Furthermore, it is unclear if “the 1R/2R/3R inverse attitude solution” is obtained through “the 2R and 3R inverse attitude solution principles” or not.

With respect to claim 8, it is unclear if “the Ju-Gibbs" quaternion 2R robot finger inverse solution” and “the class DCM 2R robot finger inverse solution” refer to something that should have been previously recited or introducing these solutions the first time.

With respect to claim 9, it is unclear what “its inverse solution based on the "Ju-Gibbs" quaternion 2R robot finger” means. It appears some text or essential step is missing.

Furthermore does “the axis alignment i1l” refer to i1n from direction cosine matrix representation in claim 7 or is it a new term?

Furthermore “the 4th and 5th axis of the robot joint”, “the alignment which lay the foundation” and “the 6R and 7R robot arm inverse solution” recited in lines 20-22 lack antecedent basis as they appear to be referring to terms recited previously.

With respect to claim 10, “the 5th axis joint direction cosine matrix expectation” and “the 3rd axis joint direction expectation direction cosine matrix” lack antecedent basis as no direction cosine matrix has been disclosed previously. 
Furthermore it is unclear if “the desired direction” refers to a direction that should have been recited previously or not. 

Claims 11-16 are rejected as being dependent on rejected claim 1.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

The claim recites “The modeling and solving method according to claim 7”. It cannot depend on itself, examiner interprets the claim is dependent on claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-6 and 8-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669